Title: From Thomas Jefferson to John Jay, 17 September 1789
From: Jefferson, Thomas
To: Jay, John



Dear Sir
Paris Sep. 17. 1789.

I have sent from this place, together with my own baggage, two hampers and two boxes, which when arrived at Havre I have taken  the liberty to order to be separated from my baggage and sent by the first vessel to New York to your address.
The marks and contents are as follows:


TI. No. 30.
}
These are hampers containing samples of the best wines of this country, which I beg leave to present


TI. No. 31.


to the President and yourself, in order that you may decide whether you would wish to have any, and which of them for your own tables hereafter, and to offer my service in procuring them for you. The kinds are 1. Monraché (the best kind of White Burgundy) 2. Champagne non mousseux (i.e. still) much preferred here to the sparkling, which goes all to foreign countries. 3. Sauterne (a white Bordeaux) 4. Rochegude (from the neighborhood of Avignon, somewhat of the Madeira quality 5. Frontignan. I have bought all of these from the Vignerons who made them, the 1st. 2d. and 5th. when on the spots myself, the 3d. and 4th. by writing to them. The Vigneron never adulterates his wine, but on the contrary gives it the most perfect and pure possible. But when once a wine has been into a merchant’s hands, it never comes out unmixed. This being the basis of their trade, no degree of honesty, of personal friendship or of kindred prevents it. I must beg the favor of you to deliver one hamper to the President with my offers of service, and the preceding explanation.
T.I. No. 32. A box containing 2. busts in plaister of Admiral Jones, who has desired me to present them on his part to yourself and General Irvine.
T.I. No. 36. A box containing 6. officers fusils, for the war office, which I have explained in a letter to General Knox, a duplicate of which I will take the liberty of putting under the cover of my first publick letter to you.
I send the present letter to the person at Havre to whom I have consigned the packages, desiring him to forward it with them and to inclose to you the bill of lading. Hoping they may come safely to hand, I beg leave to assure you of the sentiments of sincere esteem and respect with which I am Dear Sir Your most obedt. & most humble servt,

Th: Jefferson


P.S. Every bottle is marked (with a diamond) with the initial letter of the wine it contains.

